Citation Nr: 0210912	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  96-43 754	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date, prior to August 29, 1995, 
for the grant of service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs










ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to May 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon.


FINDINGS OF FACT

1. The veteran did not file a substantive appeal concerning 
the issue of an earlier effective date for the grant of 
entitlement to service connection for PTSD within 60 days 
from the date on which the statement of the case (SOC) 
concerning that issue was mailed to him by the RO, or 
within one year from the date on which notice of the 
rating decision determining that issue was mailed to him 
by the RO.

2. The veteran did not file a timely written request for an 
extension of time in which to file a substantive appeal.


CONCLUSION OF LAW

The Board does not have jurisdiction over the appeal 
concerning an earlier effective date for the grant of 
entitlement to service connection for PTSD.  38 U.S.C.A. 
§ 7105(a), (d) (West 1991); 38 C.F.R. §§ 20.200, 20.302(b), 
20.303, 20.305 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duty to Assist

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Among other things, the VCAA eliminated 
the well-grounded-claim requirement and modified the 
Secretary's duties to notify and assist claimants.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 
2002); see Holliday v. Principi, 14 Vet. App. 280, 284-86 
(2001) (holding all sections of VCAA are retroactive).

The United States Court of Appeals for Veterans Claims (CAVC) 
subsequently held that its holding in Holliday "was not 
intended to stand for the proposition that the VCAA requires 
remand of all pending claims and that the CAVC may decide 
that the VCAA could not affect a pending matter."  Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001)(en banc).  In 
subsequent decisions the CAVC has held that the VCAA was 
inapplicable to a matter of pure statutory interpretation.  
See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

To the extent that the VCAA is applicable to the issue of the 
timeliness of the veteran's substantive appeal, its 
requirements have been met.  The Board afforded the veteran 
notice of the potential lack of a timely substantive appeal 
and afforded him an opportunity to provide argument and have 
a hearing in accordance with 38 C.F.R. § 20.203 (2001).  If 
the Board lacks jurisdiction over the appeal, it 
follows that the Board lacks authority to assist the veteran 
with the development of the underlying claim.


Factual Background

In a rating decision dated January 28, 1997, the RO granted 
entitlement to service connection for PTSD with an evaluation 
of 30 percent effective August 29, 1995. This rating decision 
was mailed to the veteran and his representative on January 
30, 1997.

In September 1997, a VA Form 646, Statement of Accredited 
Representative in Appealed Case, was submitted.  The 
arguments contained therein were sufficient to construe the 
submission as a notice of disagreement with the effective 
date for the grant of service connection for PTSD as 
established in the January 1997 rating decision.

On March 22, 1999, the RO mailed to the veteran and his 
representative a supplemental statement of the case (SSOC), 
which, in pertinent part, included the issue of an earlier 
effective date for the grant of entitlement to service 
connection for PTSD.  Because this SSOC contained the 
relevant law and regulations pertaining to the claim, it 
sufficed as an SOC for the issue on appeal.

In March 2002, a VA Form 646 was again submitted.  The 
arguments contained therein pleaded for an earlier effective 
date for the grant of entitlement to service connection for 
PTSD.   

In a letter mailed on June 4, 2002, the Board informed the 
veteran and his representative that it was raising the issue 
of the timeliness of his substantive appeal and invited him 
to submit evidence and/or argument, or to request a hearing, 
concerning this issue.  No response from the veteran or his 
representative has been received.


Analysis

A request for appellate review by the Board of a decision by 
the agency of original jurisdiction is initiated by a timely 
filed notice of disagreement and, after an SOC has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.200.

A substantive appeal consists of a properly completed VA Form 
9, Appeal to Board of Veterans' Appeals, or other writing 
containing the necessary information.  Proper completion and 
filing of a substantive appeal are the last actions the 
appellant needs to take to perfect an appeal.  Id.

To be considered adequate, the substantive appeal must set 
out specific arguments relating to errors of fact or law made 
by the agency of original jurisdiction in reaching the 
determination or determinations being appealed.  38 C.F.R. 
§ 20.202. To the extent feasible, the allegations in the 
substantive appeal should be related to specific items in the 
SOC, and any prior SSOC.  38 C.F.R. § 20.202.  

The Board may dismiss any appeal which fails to allege 
specific errors of fact or law in the determination or 
determinations being appealed.  Id.

To be considered timely, the substantive appeal must be filed 
within 60 days from the date that the agency of original 
jurisdiction mails the SOC to the appellant, within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, or 
within the extended time limits prescribed pursuant to a 
timely-filed written request for extension of time.  38 
C.F.R. §§ 20.302(b), 20.303.  

To be timely, a request for an extension of time in which to 
file a substantive appeal must be submitted before the 
expiration of the time limit in which to file such appeal.  
See 38 C.F.R. § 20.303.

If the claimant fails to file a substantive appeal in a 
timely manner, "he is statutorily barred from appealing the 
RO decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).

In this case, the veteran failed to submit a timely 
substantive appeal concerning the issue of an earlier 
effective date for the grant of entitlement to service 
connection for PTSD.  Furthermore, he did not submit a timely 
request in writing for an extension of time for filing such 
appeal.  

Therefore, as a matter of law, the Board may not exercise 
appellate jurisdiction.  See National Black Media Coalition 
v. Federal Communications Comm'n, 760 F.2d 1297, 1300 (D.C. 
Cir. 1985) (a lack of jurisdiction means "an inability to 
act").

Because there is no timely substantive appeal, the Board 
lacks jurisdiction over the issue of an earlier effective 
date for the grant of entitlement to service connection for 
PTSD, and the appeal is dismissed.  38 U.S.C.A. 7105(a); 38 
C.F.R. § 20.202.


ORDER

The issue of entitlement to an earlier effective date for the 
grant of entitlement to service connection for PTSD is 
dismissed for lack of jurisdiction.



		
RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? 
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



